Citation Nr: 1736261	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with minimal degenerative changes. 

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee with minimal degenerative changes.

5.  Entitlement to a disability rating in excess of 10 percent for residuals if a right ankle sprain.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from September 1988 to October 1989. 
		
This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

The Board previously remanded the matters in October 2014 and May 2016 for a Board hearing.  The Veteran testified at a Travel Board hearing at the RO in April 2017.  A transcript is included in the claims file. 

The issues of entitlement to service connection for a low back disorder, increased ratings for knee and right ankle disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a low back disorder secondary to service-connected knee disabilities was most recently finally denied in a July 2002 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the July 2002 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the aspect of the claim addressed (reopening) in this decision in granted.



II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

By way of history, the claim of entitlement to service connection for a low back disorder was initially denied in a February 1990 RO rating decision on the basis of no current disability.  The Veteran filed a notice of disagreement, but did not file a substantive appeal subsequent to an August 1990 statement of the case (SOC).  A RO decision dated in September 1995 denied the Veteran's application to reopen a claim for service connection for a low back disability.  A January 1998 RO decision denied the claim of entitlement to service connection for a low back disability secondary to service-connected knee disabilities.  The Veteran appealed this decision and the claim was confirmed in a December 1999 Board decision.  In a July 2002 decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disorder.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran and VA and private treatment records.  In an October 2013 statement, Dr. S., D.C., reported the Veteran's service-connected knee problems alter his gait and the alignment of his spine, causing back pain.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran has a back disorder caused or aggravated by a service-connected disability.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for a low back disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder; to that extent, the appeal is granted.


REMAND

In this case, the Veteran submitted a letter dated in October 2013 indicating he would submit private treatment records at a later date.  In a March 2015 VA examination report, the examiner referred to VA treatment records in May 2014 and letter from the Veteran's private treatment provider dated in March 2015 stating the Veteran was undergoing treatment.  However, the only VA or private treatment records in the file dated after October 2013 are VA MRI reports dated in April 2016 submitted by the Veteran.  As it is clear there are outstanding treatment records relevant to the Veteran's claims, the Board finds a remand is necessary.

As the claim for service-connection for a back disorder has been reopened, the Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's current back disorder. 

During an April 2017 Board hearing, the Veteran testified that the pain in his service-connected knees has worsened and necessitated additional treatment to include injections.  Additionally, the Veteran reported his ankle has likewise worsened and some of his treating physicians have suggested fusion of his service-connected right ankle.  As such, the Board finds new VA examinations are necessary to determine the nature and severity of the Veteran's bilateral knee and right ankle disabilities.  The claim for entitlement to TDIU is also remanded as it is inextricably intertwined with the service connection and increased rating claims remanded herein. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private medical care providers that have treated him for his knee and ankle disabilities, as well as his claimed back disorder, since October 2013.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claims.

2.  After completing directive #1, schedule the Veteran for a VA knee examination to determine the current severity of his service-connected right and left knee disabilities and right ankle.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.

The examiner should report all range of motion measurements in degrees for both knees and right ankle, and, to the extent possible, these joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Range of motion should be tested actively and passively, and after repetitive use.  The examiner should also test the range of motion of the non-service left ankle.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the knees, and on whether the knee disabilities are manifested by episodes of "locking," pain, and effusion of the joint.  The examiner should indicate whether the Veteran's complaints of locking in the joints are productive of functional impairment.  If so, the examiner should describe the nature of that functional impairment.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  After completing directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbar spine disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

For all identified lumbar spine disorders, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include as caused or aggravated by his service-connected bilateral knee and right ankle disabilities.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

4.  Thereafter, undertake any additional development and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


